Case 7:20-cv-04116-VB-JCM Document 32 Filed 09/16/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wee eee ee ee es =-X
ABEL G. ACOSTA SALAZAR,
Plaintiff,
vy, ; ORDER
OFFICER FELICIANO, OFFICERBRAIG, _: 20 CV 4116 (VB)
CAPTAIN OMESS, and WESTCHESTER
COUNTY,
Defendants.
==o- x

 

As discussed at a conference held today, at which counsel for all parties appeared by
telephone, it is HEREBY ORDERED:

1. By October 8, 2021, the parties shall submit a Joint Pretrial Order, in accordance
with Paragraph 4.A of the Court’s Individual Practices.

2. Also by October 8, 2021, the parties shall file any motions in limine, in
accordance with Paragraph 4.B.1iii of the Court’s Individual Practices.

3. Oppositions to motions in limine, if any, are due October 15, 2021.

4, By October 22, 2021, the parties shall submit proposed findings of fact and
conclusions of law in accordance with Paragraph 4.B.ii of the Court’s Individual Practices.

5. A final pre-trial conference is scheduled for October 25, 2021, at 10:00 a.m., in
Courtroom 620, absent further Court order.

6. A bench trial is scheduled to begin on November 1, 2021, at 9:30 a.m., in
Courtroom 620.

Dated: September 15, 2021
White Plains, NY

SO ORDERED:

Viulurt

Vincent L. Briccetti
United States District Judge

 
